NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

SHANNON DOUGLAS ROBINSON,          )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D18-494
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 2, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Donald G. Jacobsen,
Judge.

Shannon Douglas Robinson, pro se.


PER CURIAM.

             Affirmed.



NORTHCUTT, KELLY, and LUCAS, JJ., Concur.